Citation Nr: 0611063	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-29 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 15, 1945 to 
August 15, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
bilateral hearing loss and tinnitus.

The Board notes that the veteran requested a Travel Board 
hearing on his Form 9.  In October 2005, the RO received a 
letter from the veteran's representative withdrawing the 
request for a hearing while asking the appeal still be 
considered.  As such, the Board will proceed to consider the 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.

As noted in both the rating decision and statement of the 
case, the veteran has creditable active duty service 
amounting to two months.  Under 38 C.F.R. § 3.7, service in 
the Merchant Marine shall be considered active duty for the 
period of December 7, 1941 until August 15, 1945.  All other 
service in the Merchant Marine is not creditable for purposes 
of service connection.  The veteran's records indicate that 
he joined the Merchant Marine on June 15, 1945 with discharge 
in December 1947.  However, by law, the veteran's creditable 
service is from June 15 to August 15, 1945.  

On VA examination in January 2004, the examiner indicated 
that the veteran's service period was 1943 to 1947.  As the 
basis of that service period, the medical examiner indicated 
that the veteran's hearing loss and tinnitus were as likely 
as not related to service.  The examiner's opinion appears to 
be based on an overstatement of the veteran's creditable 
service.  With no other evidence of record pertaining to the 
relationship of the veteran's disability and his military 
service, the case must be remanded for clarification by the 
examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned for 
clarification of the matter of nexus 
between the veteran's hearing loss and 
tinnitus and his military service.  
Preferably, the file should be sent to the 
examiner who provided the previous 
opinion.  The examiner should be asked to 
review and discuss all records of reported 
noise exposure and hearing loss and/or 
tinnitus and, thereafter, to provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
current hearing loss and/or tinnitus is 
related to any aspect of his period of 
active, creditable service from June 15 to 
August 15, 1945, such as acoustic trauma.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



